Case 5:20-cr-00021-EKD-JCH Document3 Filed 08/12/20 Pagelof3 Pageid#: 7

CLERK'S OFFICE U.S BIST. COUR
o. : T
AT CHARLOTTESVILE, VA

IN THE FILED
UNITED STATES DISTRICT COURT AUG 1 2 2020
FOR THE

WESTERN DISTRICT OF VIRGINIA pl C. DUDE
HARRISONBURG DIVISION EPUTY ORERK

UNITED STATES OF AMERICA ) ;
) Case No. F.BOC 0B62 |
V. )
) All in violation of:
BRAXTON LOUIS DANLEY ) Title 18 U.S.C. § 875(c)
) Title 18 U.S.C, § 2261A(@)
INDICTMENT
COUNT ONE
I8 U.S.C. § 2261A
Cyberstalking
The Grand Jury Charges that:

1. Beginning in or around May 2018 and continuing through anuary 21, 2020, in the
Western District of Virginia and elsewhere, the defendant BRAXTON LOUIS DANLEY, with the
intent to kill, injure, harass, and intimidate another person, identified herein as J.J., did use an
interactive computer service, electronic communications service, electronic communication
system of interstate commerce, and facilities of interstate and foreign commerce, to engage in a
course of conduct that placed J.J. in reasonable fear of death or seriously bodily injury, and caused,
attempted to cause, and would be reasonably expected to cause substantial emotional distress to

JJ.

2. All in violation of Title 18, United States Code, Section 2261A(2).

USAO #2020R00113
Case 5:20-cr-00021-EKD-JCH Document3 Filed 08/12/20 Page 2of3 Pageid#: 8

COUNT TWO
18 U.S.C. § 875(e)
Interstate Threats
3. On or about July 10, 2018, in the Western District of Virginia and elsewhere, the
defendant, BRAXTON LOUIS DANLEY, knowingly and willfully did transmit in interstate and
foreign commerce a communication, specifically a Facebook message to J.J., and the

communication contained a threat to injure J.J.

4. All in violation of Title 18, United States Code, Section 875(c).

COUNT THREE
18 U.S.C. § 875(c)
Interstate Threats
5. On or about December 23, 2018, in the Western District of Virginia and
elsewhere, the defendant, BRAXTON LOUIS DANLEY, knowingly and willfully did transmit

in interstate and foreign commerce a communication, specifically a Facebook post to J.J., and the

communication contained a threat to injure J.J.

6. All in violation of Title 18, United States Code, Section 875(c).

COUNT FOUR
18 U.S.C. § 875(e)
Interstate Threats
i
7. On or about January 20, 2020, in the Western District of Virginia, the defendant,
BRAXTON LOUIS DANLEY, knowingly and willfully did transmit in interstate and foreign

commerce a communication, specifically a Facebook post to J.J., and the communication

contained a threat to injure J.J.

USAO #2020R00LI3
Case 5:20-cr-00021-EKD-JCH Document3 Filed 08/12/20 Page 3of3 Pageid#: 9

8. All in violation of Title 18, United States Code, Section 875(c).

A TRUE BILL, this_/ Dmiizy of August, 2020.

“on T. CULLEN hr pur A—

UNITED STATES ATTORNEY

/s/FOREPERSON
GRAND JURY FOREPERSON

USAO #2020R00113
